      Case 7:20-cr-00033-WLS-TQL Document 63 Filed 08/31/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

UNITED STATES OF AMERICA,                   :
                                            :
v.                                          :       CASE NO.: 7:20-CR-33 (WLS-TQL-2)
                                            :
KARA WRIGHT,                                :
                                            :
       Defendant.                           :
                                            :


                                           ORDER

       Before the Court is a “Joint Motion for Continuance” filed by the Parties in the above-
styled action on August 26, 2021. (Doc. 61.) Therein, counsel for the Government and
Defendant Kara Wright move to continue the sentencing hearing scheduled for September 2,
2021 at 3:00 pm. (Id.) Counsel and Defendant Wright make this request “to allow the victims
to be present” at the sentencing and due to the fact it is still undetermined whether Defendant
Wright’s co-defendant, Jayson Wright, is proceeding to trial. (Id.) Because Defendant Wright
will most likely serve as a witness should her co-defendant proceed to trial, the parties request
her sentencing be continued to avoid any affect on potential motions under U.S.S.G. § 5K1.1.
Based on the above-stated reasons, the Court finds good cause to grant a continuance.
Therefore, the Joint Motion for Continuance (Doc. 61) is GRANTED. The sentencing
hearing currently set for September 2, 2021 is CONTINUED. Defendant Wright’s
sentencing shall be RESCHEDULED and will be noticed by separate order of the Court.


       SO ORDERED, this 30th day of August 2021.

                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                1
